Case 1:18-cv-24227-CMA Document 76 Entered on FLSD Docket 02/12/2019 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

                     CASE NO. 18-24227-CIV-ALTONAGA/GOODMAN

  JASON MILLER,

        Plaintiff,

  v.

  GIZMODO MEDIA GROUP, LLC, et al.,

        Defendants.
  ____________________________________/

           POST-TELEPHONIC CONFERENCE ADMINISTRATIVE ORDER

        On February 11, 2019, the Undersigned held a telephonic conference on the parties’

  discovery dispute concerning the subpoena to third-party Arlene Delgado. [ECF No. 75].

  The parties’ attorneys phoned into the hearing, but Delgado did not. As a result, the

  Undersigned adjourned the conference and ordered as follows:

        The Undersigned will schedule a discovery hearing concerning Delgado’s

  objections to the subject subpoena for February 21, 2019, at 4:00 p.m. Delgado must

  appear before the Undersigned in person, but the attorneys, all of whom are from out-

  of-town, can phone in. The call-in instructions are the following: (1) dial 1-888-684-8852;

  (2) enter Access Code Number 8004594, followed by the # sign; and (3) enter Security

  Code Number 1213, followed by the # sign. No cellular telephone use is permitted.

        Plaintiff’s counsel must serve a copy of this order by the next day of its issuance
Case 1:18-cv-24227-CMA Document 76 Entered on FLSD Docket 02/12/2019 Page 2 of 2



  via Federal Express (requiring a signature) and email (requiring a “read” receipt). Before

  the hearing, Plaintiff’s counsel must file on CM/ECF proof of the service (i.e., the delivery

  receipt and “read” notification, whichever is applicable).

         By the same deadline, Defendants’ counsel1 shall call Delgado and inform her of

  the hearing. Then, before the hearing, Defendants’ counsel must file on CM/ECF an

  affidavit or declaration, confirming the success or lack of success of informing Delgado

  of the hearing via telephone.

         DONE AND ORDERED in Chambers, in Miami, Florida, on February 12, 2019.




  Copies furnished to:
  The Honorable Cecilia M. Altonaga
  All Counsel of Record




  1
         This is a change from the Undersigned’s original pronouncement at the conference
  that Plaintiff’s counsel would be the one to call Delgado.


                                               2
